Citation Nr: 1825349	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for Crohn's disease.

2.  Entitlement an initial rating higher than 20 percent for inflammatory arthritis disease.

3.  Whether there was clear and unmistakable error in a July 2012 rating decision which assigned an effective date of March 29, 2011, for the grant of service connection for Crohn's disease.

4.  Whether there was clear and unmistakable error in an October 1975 rating decision which denied service connection for regional enteritis and rheumatoid arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1966 to May 1966; July 1966; July 1967; and January 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012, April 2014 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran and his representative submitted statements in January 2018 and February 2018, respectively, indicating the Veteran's desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of an initial rating higher than 40 percent for Crohn's disease; an initial rating higher than 20 percent for inflammatory arthritis disease; whether there was clear and unmistakable error in a July 2012 rating decision which assigned an effective date of March 29, 2011, for the grant of service connection for Crohn's disease; whether there was clear and unmistakable error in an October 1975 rating decision which denied service connection for regional enteritis and rheumatoid arthritis; and entitlement to a TDIU.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a January 2018 statement indicating his intent to withdraw his appeal from consideration by the Board.  This was echoed by a February 2018 motion to withdraw appeal submitted by his representative.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


